Citation Nr: 0013192	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  94-13 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD).

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active military service from May 1972 to 
April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1993 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which determined that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for a psychiatric condition, and denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran has appealed.  In December 1996, the Board 
remanded the claims for additional development, and the RO 
subsequently denied the claims, most recently in July 1999.


FINDINGS OF FACT

1.  In April 1990 the Board denied the veteran's claim of 
service connection for a psychiatric disorder (other than 
PTSD).

2.  The evidence received since the Board's April 1990 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The veteran did not engage in combat.

4.  The veteran's PTSD has not been attributed to a verified 
inservice stressor and is otherwise not shown to be related 
to his period of active military service. 


CONCLUSIONS OF LAW

 1.  The Board's April 1990 decision, denying a claim of 
entitlement to service connection for a psychiatric disorder 
(other than PTSD), is final.  38 U.S.C.A. § 7104(b) (West 
1991 & Supp. 1999).

2.  New and material evidence has not been received since the 
Board's April 1990 decision denying the appellant's claim for 
a psychiatric disorder (other than PTSD), and the claim for 
service connection for a psychiatric disorder (other than 
PTSD) is not reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).

3.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that at the veteran's hearing in 
December 1999, the veteran was granted an additional 60 days 
in order to submit additional evidence.  In accordance with 
that request, the veteran's file was held pending receipt of 
additional evidence.  An additional lay statement, dated in 
January 2000, was subsequently submitted.

  



I.  New and Material

In June 1988, the RO denied a claim of entitlement to service 
connection for a nervous disorder.  The veteran appealed, and 
in an April 1990 decision, the Board denied the claim, which 
it characterized as a claim for "a psychiatric disorder" 
(the Board notes that the claims files did not contain a 
diagnosis of PTSD at that time, and that the veteran's claim 
for PTSD is discussed separately, infra).  The Board's denial 
was final.  38 U.S.C.A. § 7104(b).  

However, a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  

In May 1992, the veteran filed an application to reopen his 
claim.  In May 1993, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim.  
The veteran has appealed.  

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for a psychiatric disorder (other than PTSD).  When a 
claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  First, VA must 
determine whether the evidence is new and material under 
38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has  been received 
since the Board's April 1990 decision.

In this case, the evidence of record at the time of the 
Board's April 1990 decision included the veteran's service 
medical records, a VA hospital reports, dated between 1983 
and 1988, VA outpatient treatment reports, dated between 1983 
and 1988, records from the Franklin Memorial Hospital, dated 
between 1983 and 1987, written statements from the veteran, 
and the transcript from the veteran's hearing, held in 
October 1988.  The veteran's service records showed that he 
underwent drug/alcohol counseling beginning in April 1978, 
and that he had received nonjudicial punishment on at least 
two occasions between 1982 and 1983 for driving under the 
influence of alcohol.  His discharge indicated that the 
reason for his separation was "alcohol abuse-rehabilitation 
failure."  His service medical records included a report, 
dated in September 1982, which noted a history of alcohol 
abuse.  The veteran self-reported depression and nervous 
trouble in the report of medical history accompanying his 
separation examination report.  He was also noted to have 
been in Alcoholics Anonymous.  His separation examination 
report, dated in March 1983, showed that his psyche was 
clinically evaluated as normal.  

Post-service medical records showed that the veteran began 
complaining of marital problems in 1983, and that beginning 
in 1983 he received a great deal of treatment for alcohol 
abuse.  The veteran's diagnoses included alcohol dependence, 
an anxiety disorder, an adjustment disorder, cocaine abuse, 
and a  mixed personality disorder.  Based on this evidence, 
the Board denied the veteran's claim, after it determined 
that the veteran had not shown that he had a chronic 
psychiatric disorder during service, or that any current 
chronic psychiatric disorder was otherwise related to his 
service.

Evidence received since the Board's April 1990 decision 
includes VA hospital reports, dated between 1988 and 1992, VA 
outpatient treatment reports, dated between 1990 and 1999, 
records from the Social Security Administration, lay 
statements, and written statements and testimony from the 
veteran.  This evidence was not of record at the time of the 
Board's April 1990 decision, is not cumulative, and is 
"new" within the meaning of Elkins, supra.  

However, the Board finds that new and material evidence has 
not been received to reopen a claim for service connection 
for a psychiatric disorder (other than PTSD), and that the 
Board's April 1990 denial of the claim remains final.  In 
general, the Board notes that this evidence shows that the 
veteran has received ongoing treatment for psychiatric 
symptoms and substance abuse.  He often complained that he 
began having psychiatric symptoms beginning in service.  
Other complaints included marital, legal and financial 
problems, and depression and anxiety.  He received a variety 
of diagnoses, to include adjustment disorder, alcohol abuse, 
polysubstance abuse, cocaine dependence (with alcohol and 
substance abuse sometimes described as "by history" or "in 
remission"), bipolar disorder, panic disorder, generalized 
anxiety disorder, and variously described personality 
disorders.  Records from the SSA show that in September 1993, 
the SSA determined that the veteran was found to have 
"anxiety related disorders," personality disorders and 
"substance addiction disorders," and that he was disabled 
as of January 1990.  The SSA's records include a report from 
Jack C. Neale, M.D., dated in June 1993, which shows 
diagnoses of generalized anxiety with depression, history of 
polysubstance abuse, history of panic disorder without 
agoraphobia, and personality disorder NOS (not otherwise 
specified) with obsessive compulsive, paranoid and 
narcissistic features.  A VA outpatient treatment report, 
dated in December 1999, shows that the veteran received a 
"follow up" treatment for PTSD and cyclothymia, and that 
the report was written at the veteran's request in 
conjunction was his claim.  Of particular note, none of the 
submitted evidence contains competent medical evidence 
showing that the veteran has a psychiatric disorder (other 
than PTSD) that is related to his service and which was the 
basis for the Board's denial.  In summary, the materials 
submitted to reopen the claim individually or in combination 
with previously assembled evidence are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156; Hodge, supra.  
Therefore, the Board finds that new and material evidence has 
not been received to reopen a claim for service connection 
for a psychiatric disorder (other than PTSD).  As such, the 
Board's April 1990 denial of the claim remains final.  
38 U.S.C.A. § 7104(b).

The only other pertinent evidence received since the Board's 
April 1990 denial of the claim consists of written and oral 
testimony from the veteran, and a letter from a friend of the 
veteran (hereinafter "W.Q.O."), dated in July 1993, to the 
effect that the veteran was an outstanding young man during 
high school, but that he developed a drinking problem at the 
time he was separated from service and could not handle 
stress.  A letter from the veteran's ex-wife, dated in August 
1993, states that the veteran was an "outstanding husband, 
parent and soldier" until 1978, when he began drinking and 
his mental health declined.  A review of the veteran's 
statements shows that it is essentially argued that he has a 
psychiatric disorder as a result of his service.  
Specifically, he states that he began receiving treatment for 
psychiatric symptoms in about 1977, secondary to stress from 
his duties as a recruiter.  However, his assertions are 
within the scope of arguments which were of record at the 
time of the Board's April 1990 decision.  In addition, 
laypersons are not competent to give a medical opinion as to 
a diagnosis or causation.  Therefore, as the veteran has not 
submitted competent medical evidence showing that he has a 
psychiatric disorder (other than PTSD) that is related to his 
service, these statements are not new and material evidence, 
see Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion and the Statement of the Case 
and Supplemental Statement of the Case provided by the RO as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen the claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  


II.  PTSD

The Board initially notes that at the time of the RO's May 
1993 denial of this claim, VA had not previously adjudicated 
a claim for PTSD.  Notwithstanding language in the RO's 
decision indicating that the veteran's claim was a 
"reopened" claim, the veteran's PTSD claim is considered to 
be a new claim, see Best v. Brown, 10 Vet. App. 322 (1997), 
and a new and material analysis is therefore not appropriate.  

The claims file contains VA hospital and outpatient treatment 
reports, collectively dated between 1983 and 1999, as well as 
records from the Social Security Administration (SSA).  These 
reports show, inter alia, that the veteran has been diagnosed 
with a number of acquired psychiatric disorders, to include 
cyclothymia, bipolar disorder, generalized anxiety disorder, 
panic disorder, adjustment disorder, alcohol abuse, 
polysubstance abuse, cocaine dependence (sometimes described 
as "by history" or "in remission"), PTSD, and variously 
described personality disorders.  In this regard, many of the 
PTSD diagnoses link such PTSD to the veteran's claims of 
stressors encountered during service.  Although these 
opinions suffer from a number of deficiencies, the Board 
finds that they are sufficient to constitute medical evidence 
of a diagnosis of PTSD, and a nexus to active duty, such that 
the veteran's claim for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a)(West 1991).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to [the] appellant 
. . . will apply unless Congress provided 
otherwise or permitted the Secretary of 
[VA] (Secretary) to do otherwise and the 
Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 138, 145 
(1997).  The new revisions serve primarily to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, 38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 1999), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The veteran argues that he has PTSD as a result of several 
stressors, to include participation in a combat unit while 
serving in Korea in 1974 with the 2d Infantry Division.

As an initial matter, the Board finds that the veteran is not 
a credible historian.  In this regard, the Board first notes 
that the veteran's service records include two discharges (DD 
Form 214's), which indicate that his military specialties 
were administrative specialist and recruiter/career 
counselor.  He received inter alia the Armed Forces 
Expeditionary Medal for service in Korea.  The veteran's 
service records include disciplinary records which show that 
he underwent drug/alcohol counseling beginning in April 1978, 
and that he had received nonjudicial punishment on at least 
two occasions while serving in Germany between 1982 and 1983, 
for driving under the influence of alcohol.  The veteran's DD 
214 indicates that he was separated from service due to 
"alcohol abuse-rehabilitation failure."  Of particular 
relevance, the Board notes that there is nothing in the 
claims files which shows service in Vietnam. 

Despite that fact that the veteran is not shown to have 
served in Vietnam, a review of the medical evidence shows 
that he has repeatedly claimed that he served in Vietnam.  
Specifically, review of a VA hospital report, dated in May 
1992, an April 1993 VA outpatient treatment report, a May 
1993 VA "medical certificate," and a Virginia Department of 
Rehabilitative Services psychiatric report, dated in July 
1997, shows that he asserted that he had persistent 
nightmares regarding his experiences in Vietnam.  In 
addition, in a February 1992 VA outpatient treatment record, 
it was reported that he claimed that he had participated in 
combat for 13 months in Korea.  However, there is no record 
of the veteran having ever having served in combat (discussed 
infra), and a review of the transcripts from his August 1996 
and December 1999 hearings shows that the veteran admitted 
that he was never fired upon (August 1996) and that he was 
requesting service connection for "noncombat" PTSD 
(December 1999).  

Based on the foregoing, the Board's preliminary finding is 
that the veteran's statements are not credible, and are 
inconsistent with the circumstances, conditions, and 
hardships of the veteran's service.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  

Furthermore, the objective evidence of record does not show 
combat.  The veteran is not shown to have received awards or 
medals evincing combat, nor does consideration of his service 
records, MOS, reported unit assignments, disciplinary records 
and service medical records show participation in combat.  
Accordingly, the Board finds that the claims files do not 
contain credible supporting evidence that the veteran 
participated in combat.  See Cohen v. Brown, 10 Vet. 
App. 128, 145 (1997).  In reaching this determination, the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the veteran's 
claim of participation in combat, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  
Furthermore, to the extent that any medical examiners may 
have concluded that the veteran has PTSD due to combat, these 
opinions were based on an oral history as provided by the 
veteran.  Given his lack of credibility, as well as the 
aforementioned evidence which shows that the veteran did not 
participate in combat, these notations do not establish 
participation in combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." West, Zarycki, and Doran cited 
a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (" 
MANUAL  21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).

In this case, a review of the veteran's written statements 
and the transcripts from his hearings, held in July 1994, 
August 1996 and December 1999 (to include handwritten 
amendments to the December 1999 transcript made by the 
veteran, which were received in March 2000), shows that the 
veteran alleges that he has PTSD as the result of four 
stressors or types of stressors: 1) stress while serving with 
the 2d Infantry Division in South Korea in 1974 
(specifically, stress from being in a combat unit, as well as 
the possibility of combat and personal injury); 2) stress 
from his job as a recruiter; 3) witnessing the assassination 
of the wife of the President of South Korea on or about Labor 
Day, 1974 in Seoul, while he was on an overnight pass from 
HHC (Headquarters and Headquarters Company), 2d Infantry 
Division; 4) seeing a helicopter crash, that he was supposed 
to be on, and helping rescue the crew and passengers, while 
serving with the 145th Aviation Battalion in 1974.

The Board finds that there is no verified stressor to serve 
as a basis for granting the veteran's PTSD claim.  Initially, 
the Board notes that its discussion of the veteran's 
credibility, supra, is largely applicable here.  Briefly 
stated, with regard to claimed stressor #1, the evidence does 
not show the veteran participated in combat, and the Board 
has determined that he is not a credible historian.  In 
addition, while the veteran may very well have served in an 
area with a relatively high potential of combat, the Court 
has stated that serving in a combat zone is not the same as 
serving in combat.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also VAOPGCPREC 12-99.  In this case, the veteran 
admitted that he was never fired upon at his hearing, held in 
August 1996, and he has not otherwise provided any details of 
participation in actual combat.  In addition, while the 
record contains medical evidence of a diagnosis of PTSD, it 
has not been linked by any medical opinion to the veteran's 
claim of stress resulting from his unit assignment in Korea 
or his duties as a recruiter 

With regard to claimed stressor #3 involving the 
assassination of the President of South Korea's wife on or 
about Labor Day, 1974, the claims files contains two letters 
from a reported retired lieutenant colonel (hereinafter 
"L.D.M."), dated in June 1999 and January 2000.  In these 
letters, L.D.M. asserts that while he was in serving in South 
Korea in September 1974, he heard that that the South Korean 
president's wife had been assassinated.  He states that he 
was not present at the assassination site, could not say that 
he saw the veteran there, and that the veteran was stationed 
in the same general area as himself.  In addition, the claims 
files contain a letter from the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR), dated in August 1998.  
In that letter, the USASCRUR stated that it could not verify 
this stressor.  Given the veteran's lack of credibility, the 
fact that L.D.M. was not in Seoul on the day in question, and 
the USASCRUR's inability to verify this claimed stressor, the 
Board finds that the preponderance of the evidence shows that 
this stressor is not verified.  The Board further states 
that, even assuming arguendo that such assassination attempt 
was verified, and that the veteran was on an overnight pass 
on that day, there is still no evidence in the claims files 
which verifies that the veteran was near such an attempt, or 
even in Seoul, on that day.  In this regard, at his hearing 
in December 1999, the veteran was advised of the need to 
provide evidence that would serve to verify he was present 
when the claimed stressor occurred.  During the hearing the 
veteran admitted that there was no way to verify his presence 
in Seoul on Labor Day 1974.  The Board further notes that the 
USASCRUR's letter documents the assassination of President 
Park of South Korea by the leader of the Korean CIA in 
October 1979.  However, to the extent that the USASCRUR 
verified the assassination of President Park in October 1979, 
the veteran has repeatedly stated that this stressor occurred 
on Labor Day 1974, he has repeatedly described the victim as 
the wife of the president, and he has never argued that he 
was in Korea in October 1979.  The assassination of President 
Park is therefore significantly different from the incident 
claimed as a stressor.  The Board therefore finds that 
stressor #3 is not verified.

Finally, with regard to claimed stressor #4, the USASCRUR's 
August 1998 letter shows that it was unable to verify this 
stressor.  The other relevant evidence consists of the 
aforementioned two letters from L.D.M.  In these letters, 
L.D.M. asserts that he was at Hunter Army Airfield (at an 
otherwise unspecified date) in 1976 when a helicopter 
crashed.  He states that the veteran was stationed at the 
location of the helicopter crash.  While the veteran may have 
been stationed at the installation when the claimed incident 
occurred, there is no evidence verifying that he was present 
or that he was supposed to be on the helicopter.  
Accordingly, the Board has determined that this stressor is 
not verified.  While the veteran appeared sincere during his 
personal hearing before the Board, we note that in describing 
his claimed stressors during medical examinations he referred 
to having experiences while in Vietnam and having been in 
combat in Korea.  The objective evidence clearly shows that 
the veteran was not in Vietnam and was not in combat.  In 
view of the inconsistencies in his reporting his claimed 
stressors we find him not to be credible.  In addition, when 
L.D.M.'s statements are read in context, he does not 
specifically state that he saw the veteran at the crash, or 
saw him help with casualties, or that he was supposed to be 
on that helicopter.  No documentation has been submitted 
which serves to verify the veteran's presence during his 
claimed stressor events. Finally, the USASCRUR's August 1998 
letter shows that they were unable to verify the claimed 
stressor involving a helicopter crash at Hunter Army Airfield 
after "extensive research and coordination" with the U.S. 
Army Safety Center, the U.S. Army Center for Military 
History, the 145th Aviation Battalion and the Hunter Army 
Airfield.  The Board therefore finds that the preponderance 
of the evidence shows that stressor #4 is not verified.  

Based on the foregoing, the Board finds that the veteran does 
not have PTSD as the result of a verified stressor from 
service.  The veteran's unit assignment in Korea and his 
duties as a recruiter have not been linked to his diagnosis 
of PTSD, or any other psychiatric disorder, and his claimed 
stressors of being present during an assassination attempt 
and helicopter crash have not been verified.  In reaching 
this decision, the Board has considered the lay statement of 
a friend of the veteran (hereinafter "W.Q.O."), dated in 
July 1993, to the effect that the veteran was an outstanding 
young man during high school, but that he developed a 
drinking problem at the time he was separated from service 
and could not handle stress.  The Board has also considered a 
letter from the veteran's ex-wife, dated in August 1993, in 
which she states that the veteran was an "outstanding 
husband, parent and soldier" until 1978, when he began 
drinking and his mental health declined.  In addition, the 
Board has noted that the record contains diagnoses of PTSD 
linked to his service.  However, there is no official 
verification of the claimed stressors upon which the 
diagnosis is based.  As such, the diagnoses contain 
unsupported conclusions which are insufficient to warrant a 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996) (something more than medical nexus 
evidence is required to fulfill the requirement for 
"credible supporting evidence "); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Based on the foregoing, 
the veteran's claim for service connection for PTSD fails on 
the basis that there is no verified stressor; that all 
elements required for such a showing have not been met; and 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

As a final matter, the Board has considered the veteran's 
representative's assertion that the claim should be remanded 
so that the veteran may be afforded a VA psychiatric 
examination.  However, the veteran's claim has been denied 
because the veteran's PTSD has not been linked to a claimed 
stressor which has been verified.  The Board further notes 
that its December 1996 remand conditioned a psychiatric 
examination upon the confirmation of a stressor.  The 
veteran's claimed stressor events concerning the 
assassination attempt and helicopter crash have not been 
verified and his claim of stress from being assigned to a 
combat unit in Korea in 1974 or serving as a recruiter have 
not been linked to his diagnosis of PTSD.  Therefore, the 
Board finds that the RO has substantially complied with the 
December 1996 remand, that affording the veteran such an 
examination would not affect the outcome of his PTSD claim, 
and the Board finds that a remand for a psychiatric 
examination is not required.  See Dyment v. West, 13 Vet. 
App. 141, 146-147 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a psychiatric 
condition (other than PTSD) is denied.

Service connection for post-traumatic stress disorder is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

